DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The response submitted on January 29, 2021 has been entered in the above-identified application. Claim 7 is amended. Claims 1-6, 10, and 13-15 are canceled. Claims 7-9, 11, and 12 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 7-9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 7 has been amended and now recites “a method for manufacturing a metal detectable polyurethane film, the method comprising: heating polyurethane to become a [single layer] liquid film; blending a ratio of solely metallic particles and additives into the [single layer] liquid film for a selected period to form 
However, there is no support for the limitation that “the liquid film being devoid of radiopaque materials” and Applicants are reminded that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. However, the mere absence of a positive recitation is not basis for an exclusion.
	All new matter must be canceled in response to this Office Action. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 7-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 7 has been amended and now recites “a method for manufacturing a metal detectable polyurethane film, the method comprising: heating polyurethane to become a [single layer] liquid film; blending a ratio of solely metallic particles and additives into the [single layer] liquid film for a selected period to form a blended mixture, the additives in the blended mixture being selected from the group consisting of resins, barium lubricants, pigments, chromium, silicon, carbon, titanium, calcium, and colorants, the liquid film being devoid of radiopaque materials; loading the blended mixture into a drying hopper; dehumidifying the blended mixture in the drying 
	The limitation that “the liquid film being devoid of radiopaque materials” is confusing since the Specification specifically teaches that the metallic particles used in the liquid film are iron oxides and iron oxides are known radiopaque materials. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-9, 11, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over DeMeo et al. (US 2005/0211930) in view of Fan (US 2012/0088882) or Utsumi et al. (US Pat. 5,366,783).
Regarding claims 7-9, 11 and 12, DeMeo discloses a composition for forming radiopaque polymeric articles, and the composition is a mixture of a radiopaque material with a liquid solution or emulsion of a polymer in solvent or water (see Abstract). The articles can be easily detected through the use of x-rays (see 0002). The polymer may be a polyurethane (see 0009). The radiopaque material are nanoparticles comprising iron oxide (see 0017), reading on the metallic particles in claims 7 and 11. The mixture can be made into a radiation protective shield layer and laminated to another layer (see 0021), reading on the polyurethane film in claims 7 and 12. DeMeo, in the Abstract, (equivalent to the additive of the claimed invention), bismuth, tungsten or their compounds, with a powdered polymer, pelletized polymer or liquid solution, emulsion or suspension of a polymer in solvent or water. In one embodiment, the radiopaque polymeric mixture can first be melted in an extruder and the molten form is put into a hopper 26. The hopper 26 then feeds the polymeric mixture into an extruder 30, and is melted by extrusion heaters 32, thus dehumidifying the mixture. The extrusion screw 34 moves the melted polymeric mixture toward the mold 40 through extruder nozzle 36. When the polymeric mixture has cooled inside the mold, it can be removed in finished form (see Fig. 2; 0040). But DeMeo does not disclose the hopper 26 to be a drying hopper. However, Fan discloses a polymeric mixture IA-2 made by re-extruding a material dried overnight in a hopper dryer (see 0065). And Utsumi discloses a polyester mixture containing fine particles such as aluminum oxide and titanium oxide (see col. 2, In. 48-64). The polyester composition is dried using a hopper dryer, molten in an extruder, and extruded to form a film (see col. 3, In. 49-56). Therefore, it would have been obvious to one of ordinary skill in the art to have used a drying hopper as the hopper in the invention of DeMeo, in order to reduce water content in the polymeric mixture, thus preventing the mixture from sticking to the extruder. Regarding claim 10, DeMeo discloses that the polymeric mixture also comprises additives, including plasticizers (lubricants), and colors (see 0036, 0041). The Examiner would like to point out that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Furthermore, it would have been obvious to one having ordinary skill in the art to optimize the amount of the metallic particles given that varying the amount of particles varies the amount of radiation protection. 
Response to Arguments
	6.	Applicant's arguments filed on January 29, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 7-9, 11, and 12 and submit that DeMeo, Fan and Utsumi et al do not disclose, teach or suggest a system featuring a method for manufacturing a metal detectable polyurethane 
	
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787